DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on April 1, 2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 7, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

In this case, the claimed subject matter includes language such as “wherein the first markings and/or the second markings include an indicia selected from the group 4Appl. No. TBDAmdt. dated 01/07/2019consisting of a specific geometry, color, and both geometry and color such that a precise position and orientation of the first markings relative to the second markings is determined by using a three-dimensional optical measurement method”, “a precise position and orientation of the implants relative to one another and/or relative to a tooth situation is determined”, “wherein the determined position and orientation of the implants relative to one another and/or relative to a tooth situation are used for planning the implant-supported tooth replacement part”, language which and was not described in the specification in a full, clear and concise manner as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same. 


Claims 3, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 3, 13 and 14, the phrases “or” and “and/or” renders the claims indefinite because the claims include elements not actually disclosed (those encompassed by “or”), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 7 – 8, 10 – 11, 13 - 15 and 19 - 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiel et al. (US 10,080,636).


With respect to claim 1, Thiel et al. discloses a measuring system (See Figure 1) for measuring an implant-implant situation for planning an implant-supported tooth replacement part supported on at least two implants (2, 3, 4, 5), comprising a scanning template (15) and the at least two set implants, wherein the scanning template includes cut-outs for the individual implants and first markings (See Figure 2).

Referring to claim 2, Thiel et al. sets forth a measuring system wherein the first markings (12) are disposed on surface regions around the cut-outs (See Figure 2)

In regards to claim 3, Thiel et al. teaches a measuring system wherein the first markings (12) are formed by the edges of the cut-outs (See Figure 2).  

Regarding claim 7, Thiel et al. shows a measuring system wherein the first markings and/or the second markings include an indicia selected from the group 4Appl. No. TBDAmdt. dated 01/07/2019consisting of a specific geometry, color, and both geometry and color such that a precise position and orientation of the first markings relative to the second markings is determined by using a three-dimensional optical measurement method (see Column 4, lines 4 – 27).

With regards to claim 8, Thiel et al. discloses a measuring system wherein a diameter of a cut-out (i.e. represented by radius 40 and region 17) is greater than a diameter of the corresponding implant (See Figure 2).  


Referring to claim 10, the method for measuring an implant-implant situation for planning an implant-supported tooth replacement part using a scanning template, comprising the step of measuring the first markings (12) on the scanning template (15) using a measurement method wherein the scanning template is fixedly positioned relative to the set implants will be achieved by the regular operation of Thiele et al. (See Column 3, lines 1 – 14).

In regards to claim 11, the method further comprising the step of measuring visible surfaces of the implants or structures attached thereto, wherein a precise position and orientation of the scanning template relative to the implants is determined (See Column 3, lines 1 – 14) will be achieved by the regular operation of Thiele et al.

Regarding claim 13, the method wherein on the basis of the determined position and orientation of the scanning template5Appl. No. TBD Amdt. dated 01/07/2019relative to the set implants as well as on the basis of known dimensions of the scanning template, a precise position and orientation of the implants relative to one another and/or relative to a tooth situation is determined (Column 5, lines 6 – 40) will be achieved by the regular operation of Thiele et al.

With respect to claim 14, the method wherein the determined position and orientation of the implants relative to one another and/or relative to a tooth situation are used for planning the implant-supported tooth replacement part (Column 5, lines 6 – 40) will be achieved by the regular operation of Thiele et al.


Referring to claim 15, the method wherein the measurement method is an optical three-dimensional measurement method or a tactile measurement method (Column 3, lines 33 – 34 and 42 – 43) will be achieved by the regular operation of Thiele et al.

Referring to claim 19, Thiel et al. sets forth a scanning template (15) for measuring an implant-implant situation for planning an implant-supported tooth replacement part supported on at least two implants, wherein the scanning template comprises cut- outs for the individual implants and first markings (See Figures 1 and 2).  

In regards to claim 20, Thiel et al. teaches a scanning template wherein the first markings (12) are disposed on surface regions around the cut-outs (Figure 2).  

Regarding claim 21, Thiel et al. shows a scanning template wherein the first markings (12) are formed by the edges of the cut-outs (Figure 2).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thiel et al. (US 10,080,636) in view of Boerjes et al. (US 8,454,365).

Thiel et al. discloses a measuring system as recited in paragraph 7 above.

Thiel et al. does not disclose the use of a CAD/CAM tools as recited in claims 6 and 16. Thiel et al. does not disclose the dimensionally stable material as recited in claim 9.



Regarding claims 6 and 16, Boerjes et al. sets forth a digital dentistry system that employs a scanning method for capturing dental models produced with known dimensions using a CAD/CAM modeling tools (Column 37, lines 17 - 46) in order to accurately obtain dynamic three dimensional data representative of the restoration area. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Thiele et al. by providing CAD/CAM modeling tools as taught by Boerjes et al. in order to accurately obtain dynamic three dimensional data representative of the restoration area (Column 37, lines 17 - 46).

With regards to claim 9, Thiel et al. disclose a measuring system as recited above, comprising a scanning template but fails to disclose the particular material used. Boerjes et al. disclose a digital dentistry system comprising a scanning template made of a dimensionally stable material (Column 32, lines 12 – 51) which allows for increased accuracy during fabrication of the implant. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Thiele et al. by providing a dimensionally stable template as taught by Boerjes et al. in order to accurately fabricate the implants (Column 32, lines 12 - 60).

Allowable Subject Matter

Claims 4 – 5, 12, 17 – 18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
January 28, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861